 1
 2
 3
 4
 5
 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9
10   BANK OF AMERICA, N.A.,
                                                             Case No.: 2:16-cv-00393-APG-NJK
11           Plaintiff(s),
                                                                            Order
12   v.
                                                                       [Docket No. 93]
13   AUBURN AND BRADFORD AT
     PROVIDENCE HOMEOWNERS’
14   ASSOCIATION, et al.,
15           Defendant(s).
16          Pending before the Court is a motion by Christopher Yergensen to withdraw as counsel for
17 Defendant Nevada Association Services. Docket No. 93. Corporations may appear in federal
18 court only through licensed counsel. United States v. High Country Broad. Co., Inc., 3 F.3d 1244,
19 1245 (9th Cir. 1993). It is unclear whether Defendant Nevada Association Services wishes to
20 participate further in this litigation and, if so, what counsel will be representing it. Cf. Nationstar
21 Mtg., LLC v. Sunrise Ridge, Case No. 2:16-cv-00876-RFB-NJK, Docket Nos. 57, 58 (D. Nev. Mar.
22 14, 2019). The Court hereby DEFERS ruling on Mr. Yergensen’s motion to withdraw. No later
23 than April 18, 2019, Defendant Nevada Association Services shall file a notice indicating whether
24 it intends to defend this action further and, if so, what counsel will be representing it in doing so.
25 To the extent Defendant Nevada Association Services does not intend to participate in this case
26 further, it shall immediately meet-and-confer regarding the potential filing of a stipulation for
27 default judgment. If a stipulation for default judgment is filed before April 18, 2019, no further
28 response to this order will be required.               FAILURE BY DEFENDANT NEVADA

                                                      1
 1 ASSOCIATION SERVICES TO COMPLY WITH THIS ORDER MAY RESULT IN THE
 2 IMPOSITION OF SANCTIONS.
 3         Lastly, Mr. Yergensen shall serve a copy of this order on Defendant Nevada Association
 4 Services, and shall file a proof of service by April 5, 2019.
 5         IT IS SO ORDERED.
 6         Dated: April 4, 2019
 7                                                                 ______________________________
                                                                   Nancy J. Koppe
 8                                                                 United States Magistrate Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
